Citation Nr: 9929194	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating(s) for varicose veins of 
the right lower extremity and varicose veins of the left 
lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1958 
and from January 19, to February 16, 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
which confirmed and continued a 30 percent evaluation for 
bilateral varicose veins under the criteria for rating 
varicose veins (38 C.F.R. § 4.104, Diagnostic Code 7120) 
which were in effect prior to January 12, 1998.  In a further 
rating decision of October 1998, a 20 percent rating was 
assigned for varicose veins of the left lower extremity and a 
20 percent rating was assigned for varicose veins of the 
right lower extremity under the criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 which became effective on and 
subsequent to January 12, 1998.  The combined rating for 
varicose veins of the right lower extremity and varicose 
veins of the left lower extremity is 40 percent.  The veteran 
considers the combined rating for bilateral varicose veins to 
be inadequate and has continued his appeal.  

In April 1999, the veteran appeared and gave testimony at a 
hearing in Washington, D.C., before the undersigned Board 
member.  The case is before the Board for appellate 
consideration at this time.  


REMAND

The veteran's service medical records reveal that he 
underwent bilateral ligation and distal stripping of the 
saphenous veins in both lower extremities in November 1956.  
On the veteran's most recent VA examination of his varicose 
vein disabilities in January 1998, the veteran gave a history 
of vein stripping during service and said that he had not had 
any further surgery since that time.  

The veteran filed his claim for an increased rating for his 
bilateral varicose veins in December, 1997.  As noted above, 
the schedular criteria for the evaluation of the veteran's 
varicose vein disabilities have been changed effective on 
January 12, 1998.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where the law and 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
noted earlier, the RO has assigned the veteran a 20 percent 
rating for varicose veins of the right lower extremity and a 
20 percent rating for varicose veins of the left lower 
extremity under the criteria for the evaluation of varicose 
veins which became effective on January 12, 1998.  However, 
the clinical findings reported on the veteran's most recent 
examination, conducted in January 1998 were not entirely 
adequate to rate the veteran's varicose veins under either 
the rating criteria in effect prior to January 12, 1998, or 
under the current rating criteria.  

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7120 in effect prior to January 12, 1998, a 50 percent rating 
may be assigned for bilateral varicose veins if severe, 
involving superficial veins above and below the knee with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation with edema and 
episodes of ulceration, with no involvement of the deep 
circulation.  A 60 percent evaluation may be assigned for 
bilateral varicose veins if pronounced unilaterally or 
bilaterally with findings of a severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120 
in effect on and after January 12, 1998, a 40 percent rating 
may be assigned for varicose veins in a single extremity if 
there is persistent edema and stasis pigmentation or eczema 
with or without intermittent ulceration.  A 60 percent rating 
may be assigned for varicose veins in a single extremity if 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating may be assigned for varicose veins in a single 
lower extremity if such results in boardlike edema with 
constant pain at rest.  

The January 1998 VA examination of the veteran's varicose 
veins contained no precise measurements of the veteran's 
varicosities, or the exact veins involved in the lower 
extremities.  The examination report only described the 
veteran's varicosities as moderately large along both lower 
limbs, and large along the right thigh.  The examination 
report also contained no findings regarding the presence or 
absence of distortion and sacculation.  Moreover, the report 
of the examination seemed to contain contradictory or vague 
findings regarding the veteran's skin on his lower 
extremities.  Initially, the examination report stated that 
the color of the veteran's lower extremities was "conserved 
and symmetric".  Further on in the report however, reference 
was made to hyperpigmentation in the calves.  (It is noted 
that, during his recent Board hearing, the veteran complained 
of persistent changes in the color of the skin on his legs)  
It is also noted that the January 1998 examination report 
stated that "ulcers" (probably meaning pulses) were 
conserved and symmetric at the popliteal, posterior tibial 
and pedal levels.  Elsewhere in the report, it is stated that 
there were no breaks in the skin.  Finally, during the 
January 1998 examination, the veteran was noted to complain 
of swelling in the legs "occasionally" but no comment 
regarding the presence or absence of any edema in the 
veteran's lower extremities was noted in the examination 
report.  It is also noted that there was no impairment of the 
veteran's deep venous circulation, but no tests were done to 
determine impairment of deep venous circulation.  In view of 
the above inadequacies, the Board is uncertain as to the 
current severity of the veteran's service-connected varicose 
veins in each leg and a further VA examination is therefore 
necessary prior to further adjudication of the veteran's 
current claim.  

Also the Board notes that, during the recent hearing before 
the undersigned Board member in April 1999, the veteran said 
that he had persistent pain in the legs after any significant 
standing or walking.  He also stated that he was employed as 
a housing inspector and that this job involved considerable 
walking and standing.  He said that his private physician 
told him that his leg pains were due to his varicose veins.  
The veteran subsequently submitted a statement from his 
private physician, William Rodgers, M.D., dated in December 
1998, in which the doctor indicated that surgical removal of 
many of the veins in both lower extremities was being 
contemplated.  This statement indicates that additional 
recent clinical records relevant to the veteran's current 
claim may be available.  If existent, such clinical records 
should be obtained prior to further adjudication of the 
current claim.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1.  The RO should ascertain from the 
veteran if he has had bilateral varicose 
vein surgery since the date of his April 
1999 Board hearing.  If so, complete 
clinical records reflecting the operative 
procedure as well as post surgical follow 
up should be obtained for association 
with the claims folder.  

2.  In any event, the veteran should be 
afforded a VA examination to determine 
the current severity of his service 
connected bilateral varicose vein 
disability.  The claims folder must be 
made available to the examining physician 
prior to the evaluation so that the 
relevant clinical records may be studied 
in detail.  All pertinent clinical 
findings should be reported in detail and 
all necessary studies, including those 
required to determine possible 
involvement of the deep circulation 
(Perthe's and Trendlenburg's tests) 
should be performed.  The examiner should 
specifically state if the veteran's 
varicose veins on each lower extremity 
are moderately severe, severe, or 
pronounced in degree.  In addition, the 
precise diameter of all varicosities in 
each lower extremity should be given in 
centimeters and the exact veins affected 
by varicosities should be identified.  
The examiner should also indicate the 
presence or absence of ulceration, 
subcutaneous induration, stasis 
pigmentation, eczema and edema.  If edema 
is present, the examiner should indicate 
if such is persistent or intermittent.  

3.  Then, the RO should review the 
evidence and adjudicate the issue of an 
increased rating(s) for the veteran's 
varicose veins in the right lower 
extremity and left lower extremity.  In 
adjudicating this issue the RO should 
assign percentage rating(s) under the 
provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120, as in effect prior 
to January 12, 1998 or the revised 
criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7120, as in effect on and subsequent 
to January 12, 1998.  If the benefits 
sought are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case in 
respect to the issue of an increased 
rating(s) right lower extremity and left 
lower extremity and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for its 
further appellate consideration, if 
otherwise appropriate.  

No action is required of the veteran unless he is so 
informed.  The purpose of this remand is to obtain additional 
clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












